Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 15, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunsaker (11,052,794) in view of Colja et al (8,162,398).
Regarding claim 14, Hunsaker discloses a vehicle seat assembly, comprising: a seat base 44; a shell 25 coupled to the seat base and defining a space between the seat base and the shell; a planar engagement surface 62 selectively coupled with the shell; a polyhedral body 30 having a first end and a second end operably coupled to the planar engagement surface on the first end, the polyhedral body defining a cavity and having a plurality of foldable portions, wherein each of the plurality of foldable portions includes a first surface and a second surface defined by a plurality of crease lines 80; and a planar base 52 operably coupled to the second end of the polyhedral body.
However, Hunsaker fails to disclose a port configured to translate the polyhedral body between a compressed condition and an extended condition.
Instead, Colja et al. disclose a port 120 configured to translate the polyhedral body between a compressed condition and an extended condition.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Colja et al. and use a port to supply air in the invention of Hunsaker because it is simple, efficient and cost effective. 
Regarding claim 15, Colja et al. disclose discloses an inflatable member comprised of the polyhedral body and further defining the cavity of the polyhedral body and a manifold 112 fluidly coupled to the port 120 of the planar base 48 and configured to translate a fluid to the inflatable member via the port to translate the polyhedral body between the compressed condition and the extended condition.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Colja et al. and use a manifold and port to supply air in the invention of Hunsaker because it is simple, efficient and cost effective. 
Regarding claim 17, Hunsaker discloses the first surface of a first foldable portion is selectively coupled to the second surface of the first foldable portion in the compressed condition of the polyhedral body (figures 3 and 4 shows the coupling of multiple bodies).
Regarding claim 18, Hunsaker discloses the first surface and the second surface of each of the plurality of foldable portions define a living hinge 80 operable between the compressed condition and the extended condition of the polyhedral body.
Regarding claim 20, Hunsaker discloses the polyhedral body comprises an origami structure.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: There are many similarities and dissimilarities between applicant’s invention and the invention of Hunsaker. However, Hunsaker fails disclose the polyhedral body includes a plurality of elastomeric members operably coupled to the plurality of crease lines of each of the plurality of foldable portions. No other prior art references in the record whether taken alone in combination can solve these dissimilarities. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/Primary Examiner, Art Unit 3636